Citation Nr: 0428557	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-06 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a herniated 
disc of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  The veteran was denied service connection for a herniated 
disc of the lumbar spine by way of a RO rating decision dated 
in December 2000.  He did not appeal.  

2.  The evidence received since the December 2000 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim of service connection for 
a herniated disc of the lumbar spine.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a herniated disc of 
the lumbar spine has not been received.  38 U.S.C.A. §§ 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from May 1960 to April 
1962.  The veteran claims that he injured his back in service 
and now suffers from a herniated disc in his lumbar spine as 
a direct result of his injury in service.  The veteran 
originally submitted a claim of entitlement to service 
connection in July 2000.  The claim was denied by the RO in 
December 2000.  Notice of the denial was provided that same 
month.  The veteran did not submit a notice of disagreement 
and the decision consequently became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2004).  As a result, service connection 
for a herniated disc of the lumbar spine may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the December 2000 RO 
decision consisted of the veteran's service medical records 
(SMRs), copy of a Social Security Administration (SSA) 
administrative law judge (ALJ) decision, dated in October 
1992, VA disability claim of the veteran, received in 
November 1992, VA treatment records for the period from July 
1991 to September 2000, and lay statements from the veteran.

A review of the veteran' s SMRs does not reflect any evidence 
of treatment for any type of back injury in service.  The 
veteran's February 1962 separation physical examination is 
negative for any findings of any type of abnormality of the 
back.  Moreover, the veteran reported no problems with his 
back on his accompanying report of medical history.  The 
veteran was also afforded a reenlistment physical examination 
in October 1962.  Again, there was no finding of any 
abnormality related to the back.  Further, the veteran did 
not report any instance of a back injury on his report of 
medical history.

The SSA decision reported that the veteran was found to be 
totally disabled as of May 15, 1991, as a result of diabetes, 
epicondylitis of both elbows and knee pain.  The matter of a 
back condition was not noted in the decision.  

In November 1992, the veteran submitted a claim for VA 
disability compensation for the same conditions noted in the 
SSA decision.  He did not include a back disorder as part of 
the claim.  The veteran's claim for service connection for 
the unrelated issues was denied in February 1993.

VA treatment records for the period from July 1991 to 
November 1992 showed no evidence of any complaints of back 
pain or any impression or diagnosis of a back disorder.

The veteran submitted his claim of service connection for a 
herniated disc of the lumbar spine in July 2000.  He reported 
that he was sitting on a folded tent and that a driver took 
off suddenly and he fell to the ground.  The veteran said 
that his back struck a rock and he was taken to the 
dispensary.  He said the doctor at the dispensary said that 
he was "alright."  The veteran said that he continued to 
have pain off and on.  He said he went back for treatment of 
the pain but was again told he was "alright."  He got of 
the service but continued to experience pain.  He said that 
he went to see a Dr. C. Simpson who diagnosed a bad disc.  
The veteran said that the only back injury he could recall 
was the incident in service.

The RO wrote to the veteran and informed him of what evidence 
he needed to submit to establish a well-grounded claim.  This 
included evidence of a condition in service, a current 
disability and a nexus between the current disability and the 
condition noted in service.  

Additional VA treatment records for the period from June 1999 
to September 2000 were associated with the claims file.  The 
records contain the first objective evidence of any type of 
complaints of a back disorder.  The veteran was seen in July 
2000 for complaints of back pain that radiated to the leg for 
the previous month.  He said that a private doctor had told 
him that he had a disc herniation.  The veteran made no 
mention of any type of injury in service.  No etiology of the 
back pain was identified in the treatment records.

The veteran's claim was denied in December 2000.  The basis 
for the denial was that the veteran's SMRs were negative for 
any treatment, complaints or diagnosis of a back condition.

The veteran submitted his current claim in November 2002.  
The evidence received since the December 2000 rating decision 
consists of letters from the veteran to his congressional 
representative and senator, VA Medical Record - Discharge 
Instructions, dated in April 2001, buddy statement from [redacted] 
[redacted], received in November 2002, x-ray and computed 
tomogram (CT) scan studies of the lumbar spine from 
Northeastern Regional Hospital, dated in April 2000, and 
testimony of the veteran at a Board hearing in September 
2004.

All of the evidence added to the record since the December 
2000 rating decision is new in that it was not of record at 
the time of the prior rating action.  The letters from the 
veteran to his congressional representative are not material.  
They do not provide any competent evidence that shows the 
veteran had a back injury in service that is related to his 
current diagnosis of a herniated disc of the lumbar spine.  
The first letter, to Representative Udall, relates to a 
nonservice-connected disability pension claim.  The second 
letter, to Senator Domenici, repeats the veteran's assertion 
of a back injury in service that is related to his current 
disorder.  The veteran also alleged that the RO did not 
consider the buddy statement he submitted.

The VA Medical Record - Discharge Instructions form is not 
material as it relates to treatment provided to the veteran 
for his cardiac disability and diabetes.  

The x-ray and CT scan reports do provide objective evidence 
of the veteran's current back disorder.  These reports were 
mentioned by the veteran at the time of his July 2000 VA 
treatment.  However, the reports do not provide any evidence 
of a nexus to service.  Thus, the reports are not material.

The statement from [redacted] is also not material.  Mr. 
[redacted] said that he did not witness the veteran's accident.  
He did say he remembered that the veteran did not feel well 
for several days following the incident.  His statement does 
not establish that the veteran suffered anything more than an 
acute and transitory episode of back pain in light of no 
further contact with the veteran after July 1960 and the 
other objective evidence of record, by way of SMRs, that show 
no residuals of a back injury in service.  Moreover, this is 
the same information provided by the veteran himself before 
the December 2000 decision.

Finally, the veteran's testimony expands on his prior 
statements of how he injured his back in service.  The 
testimony also confirms that the veteran did not seek any 
treatment for his back until at least some point in 2000, 
approximately 38 years after service.  The veteran's 
testimony does not tend to prove any point not already 
established by his allegations made earlier.

Finally, the Board notes that the veteran has alleged in 
several statements that the statement from Mr. [redacted] was 
not considered in deciding his claim.  However, the RO 
included the statement in the list of evidence considered for 
both the December 2002 rating decision and the January 2003 
statement of the case.

Upon review of all of the evidence received since the 
December 2000 rating decision, the Board finds that the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and therefore does not raise the 
reasonable possibility of substantiating the veteran's claim 
of service connection for a herniated disc of the lumbar 
spine.  In other words, the newly received evidence shows 
that the veteran continues to complain of back pain with 
evidence of several diagnosed conditions, as reported by the 
x-ray and CT scan reports.  However, the evidence does not 
tend to prove the veteran's claim in a manner not already 
shown in December 2000.  Repetition of the information 
available in December 2000 with respect to how he hurt his 
back in service amounts to cumulative evidence that cannot be 
considered new and material evidence.  Therefore, it may not 
be said that the newly received evidence raises a reasonable 
possibility of substantiating the veteran's claim of service 
connection.  The veteran's application to reopen his claim of 
service connection for a herniated disc of the lumbar spine 
is consequently denied.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for a herniated disc of the 
lumbar spine due to an injury in service.

The veteran submitted his current claim in November 2002.  
The RO wrote to the veteran in November 2002 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection.  He was further informed 
that his claim had been previously denied and that he needed 
to submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
The veteran was informed of the evidence received with his 
current claim.  He was told that he could submit any other 
information or evidence in support of his claim or identify 
the same and request the RO's assistance to obtain the 
information/evidence.

The veteran's claim was denied in December 2002.  The RO 
notified the veteran of the denial that same month.  The 
notice letter again advised the veteran that the previous 
denial of his claim was confirmed.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran submitted a VA record and report of x-rays and CT 
scan of the lumbar spine in support of his claim.  He did not 
identify any other relevant outstanding records that could be 
obtained on his behalf.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider when deciding whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no competent, objective evidence of a back 
injury in service that resulted in a chronic disorder.  
Indeed, the veteran was afforded two physical examinations in 
1962 wherein he did not report any back problems.  The July 
2000 VA treatment entry noted a one-month history of back 
pain.  Nothing refutes this evidence except the veteran's own 
uncorroborated allegation.  Moreover, absent the receipt of 
new and material evidence, the Board does not have 
jurisdiction to act further in the development of this claim.  
Thus, there is no requirement to obtain a VA medical 
examination in this case.  The Board finds that VA has 
complied, to the extent required, with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).


ORDER

The application to reopen a claim of service connection for a 
herniated disc of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



